DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement feature” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the engagement feature, the specification at [0055] (citing PGPUB US 20200289085 A1 herein and hereafter) iterates that this is “any number of securing mechanisms or methods as known in the art, such as, but not limited to surface roughening, grooves, threads”. Therefore the examiner will interpret the feature as any securing method or mechanism known in the art.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” of an analog thereof but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tip member”, “flexible elongate member”, and “reinforcing apparatus” in claims 1, 15, and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Specifically the “flexible elongate member” recites the generic term “member” but has no claimed function and therefore is not subject to interpretation under this title. Likewise the “tip member” recites the generic term “member” but comprises the further structure of a “cavity” which appears to be sufficient structure to accomplish its claimed function of being fillable. Likewise the “reinforcing apparatus” recites the generic term “apparatus” but has no claimed function and therefore is not subject to interpretation under this title.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 2 and therefore claims 3-14 by virtue of dependency recite that the cavity is actually defined by outer diameters and in particular that the more proximal outer diameter is smaller than the more distal outer diameter. In this instance the examiner notes that this is integrally related to the 112(b) rejection recited below and may be resolved by resolving that issue. However, the examiner must also iterate that the applicants Figs. 6A-6B (nor any other embodiment, though only Figs. 6A-B  appear to relate to this subject matter) do not have an outer diameter that that is smaller a proximal portion of the tip. Moreover it is important to distinguish that the invention is not a process of making the apparatus (e.g. wherein the epoxy/adhesive has not yet been added) rather it is a product claim that recites the invention in tis completed form. The only way in which the applicant could correctly assert that the outer diameter is smaller at a proximal portion of the tip appears to be at an early stage of manufacture when the nook/notch/recess on the exterior of the proximal portion of the junction has not been filled with adhesive/epoxy; however, the specification does not provide support for such an embodiment as in every instance the adhesive/epoxy is already applied and indeed appears to be a required component. Therefore the currently claimed subject matter is not adequately described in the originally field disclosure and, by virtue of being added by amendment, appears to also constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-14, claim 2 recites that a “cavity” which is “configured to be filled” is defined by the difference in diameters; however, the examiner notes that a cavity is, by definition, something internal to a structure and cannot be defined by external diameters. The applicant has not redefined the term in the specification, nor do the claims clearly redefine the term. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cavity” in claim 2 is used by the claim to mean “a notch or recess in the exterior of the device which has been filled by an adhesive and is no longer empty and in fact defines an outer diameter of the invention,” while the accepted meaning is “an empty space within a solid object.” The term is indefinite because the specification does not clearly redefine the term.
Claims 3-14 are each similarly affected by virtue of dependency.

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140163421 A1 by Van Hoven (hereafter Hoven, previously of record).

Regarding claim 1, Hoven teaches: 1. An intraluminal imaging device (see Hoven’s Abstract), comprising:
a flexible elongate member configured to be inserted into a lumen of a patient, the flexible elongate member comprising, a longitudinal axis, a proximal portion and a distal portion (see Hoven’s [0020] or see Figs. 1 and 3 noting proximal portion 130/230 and distal portions 110/210 and 120/220);
an ultrasound scanner assembly disposed at the distal portion and configured to obtain ultrasound imaging data while positioned within the lumen of the patient (as best understood, see Hoven’s Fig. 3 part 270 and its related/surrounding elements which are an ultrasonic probe that is part of a larger ultrasonic assembly comprising the structures there around); and
a tip member disposed at the distal portion of the flexible elongate member, the tip member comprising a cavity adjacent to the ultrasound scanner assembly and disposed around the longitudinal axis such that the cavity is configured to be filled with an adhesive around the longitudinal axis to couple the tip member and the ultrasound scanner assembly (see Hoven’s Figs. 1-4 noting the tip 210-220, and cavity filled with adhesive 254 which couples the tip to the scanning assembly as per [0029]).
Additionally or alternatively, the examiner notes that it may compact prosecution to reject other potential meanings of the claims where the claimed meaning is unclear. Therefore if one presumes that the “ultrasound scanner assembly” is otherwise not of the sort taught by Hoven and not of the sort provided for in the examiner’s interpretation it is pertinent to establish for compact prosecution purposes that this feature would still be rejectable.
Specifically, the examiner notes that “ultrasound scanner assemblies” of the sort that are not rotational and are instead fixed and even potted in adhesive during assembly into the catheter/elongate member are old and well-known in the art and have well-known advantages such as allowing for a simpler operation and being more robust due to lacking moving components, and/or such as being more compact and allowing more transducer elements to be employed thus increasing resolution and overall image quality. See MPEP 2144.03.
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve Hoven with the use of well-known ultrasound imaging assemblies instead of or in addition to Hoven’s rotating assembly because such embodiments have well-known advantages in terms of robustness and resolution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoven as applied to claim 1 above, and further in view of US 5,514,108 A by Robert Stevens (hereafter Stevens).

Regarding claims 2-10, as best understood (emphasis) Hoven fails to teach the cavity of claim 2. Specifically Hoven fails to teach that the junction between the proximal portion and the proximal end comprises a cavity (which, as best understood, should be interpreted as a notch/nook/recess in the exterior of the tip at the proximal end) defined by the difference between a first and second outer diameters thereof, as recited in claim 2.
However Stevens, in the same or eminently related field of intraluminal devices (see Steven’s Abstract) teaches that one can form one or more recesses in the tip (see Figs. 1-2 noting the recess defined by diameter (d) in the Figures and/or see Claim 1, where the first (or only, if there is only one) of these recesses is at the proximal end of the tip).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Hoven with the use of notch/recess at the junction between the body and the tip as taught by Stevens in order to advantageously modulate the flexibility and rigidity of the invention so as to provide an improved surgical risk quotient (i.e. allow the device to be utilized with a lower risk of vessel puncture versus traditionally structured tips, see Steven’s col. 1 lines 5-37 for a description of the issues at hand and see col. 2 lines 10-12 for the cited statant whereby Stevens establishes that the structures in question minimize the risks).

Regarding claims 3-4 Hoven and Stevens further teach: 3. The device of claim 2, wherein the first outer diameter is the proximal end is constant relative to the longitudinal axis of the flexible elongated member. 4. The device of claim 2, wherein the first outer diameter of the proximal end is sloped relative to the longitudinal axis of the flexible elongated member (as best understood, see Hoven’s Fig. 3 and note that the junction in question is the start of/on the cusp of the sloped portion where the tip begins to narrow such that it can be addressed either way. Alternatively, this is constant as depicted in Stevens’ Figs. 1-3 wherein the notches do not vary in diameter along their length. Further alternatively this is addressed below). 
Regarding claim 5 Hoven further teaches: 5. The device of claim 2, wherein a distal portion of the tip member comprises a crossing region configured to cross an occlusion of the lumen wherein an outer diameter of the crossing [tip] region decreases relative to the longitudinal axis of the flexible elongated member from the proximal portion of the tip member to the distal portion of the tip member (while Hoven does not describe a method of using the device to cross occlusions, the examiner notes that this is an apparatus claim and the limitation in question therefore appears to be inherent. For example the claims do not link any further structure to this function and therefore it appears that this is inherent for any intraluminal device (e.g. they could cross a mild and non-total occlusion with no special structures, likewise even a flimsy device could be used to cross an occlusion after it has been opened by another device, etc.). Likewise the examiner also notes that the claims do not specify what sort of occlusion this is not what sort of lumen it is used in (e.g. noting the difference in requirements for crossing occlusions in the bowel versus the bloodstream) so by virtue of being elongated alone the examiner also holds that even if not inherent the invention of Hoven is certainly fully capable of as much, e.g. by virtue of their shape as depicted in Figs. 1-3 and 5, and/or by virtue of the material choice for construction which is disclosed to be both flexible but strong, e.g. at [0010]), wherein an outer diameter of the crossing region decreases along a longitudinal axis of the flexible elongate member (see Fig. 3 and note the variation in OD). 
Regarding claim 6 Hoven further teaches: 6. The device of claim 5, wherein the crossing region of the tip member comprises a linearly sloping outer diameter relative to the longitudinal axis of the flexible elongated member(as best understood see Hoven’s Figs. 2-3 and note that this is linear with respect to the longitudinal axis). 
Regarding claim 7 Hoven further teaches: 7. The device of claim 5, wherein the crossing region of the tip member comprises a curvilinear outer diameter relative to the longitudinal axis of the flexible elongated member(as best understood, see Hoven’s Fig. 5 and note that in light of [0041] there is a smooth transition from two portions that are linear with respect to the same longitudinal axis and therefore there is a curvilinear portion, or simply see the Title of the invention where, the invention is intended to flex and thus some region will necessarily be curvilinear with respect to the longitudinal axis during use. Also note that a guide wire can be a portion of or located at the tip member and as ordinarily understood this would possess a blunt/curved/atraumatic tip or simply see the 103 alternative rejection below because it is unclear what sort of curve is claimed but it is clear that this is a change in size/shape/proportion of the tip). 
Regarding claim 8 Hoven further teaches: 8. The device of claim 5, wherein a distal end of the tip member is shaped to facilitate crossing the occlusion (as best understood while Hoven does not describe a method of using the device to cross occlusions, the examiner notes that this is an apparatus claim and the limitation in question therefore appears to be inherent. For example the claims do not link any further structure or specific shape to this function and therefore it appears that this is inherent for any intraluminal device (e.g. they could cross a mild and non-total occlusion with no special shapes/structures, likewise even a flimsy or poorly shaped device could be used to cross an occlusion after it has been opened by another device, etc.). Likewise the examiner also notes that the claims do not specify what sort of occlusion this is not what sort of lumen it is used in (e.g. noting the difference in requirements for crossing occlusions in the bowel versus the bloodstream) so by virtue of being elongated alone the examiner also holds that even if not inherent the invention of Hoven is certainly fully capable of as much, e.g. by virtue of their shape as depicted in Figs. 1-3 and 5 which appears similar if not the same as that depicted in the applicant’s Figs. 9-11, and/or by virtue of the material choice for construction which is disclosed to be both flexible but strong, e.g. at [0010]). 
Regarding claims 9-10 Hoven further teaches: 9. The device of claim 8, wherein the distal end of the tip member comprises a linearly sloping outer diameter relative to the longitudinal axis of the flexible elongated member (as best understood see Hoven’s Figs. 2-3 and note that this is linear with respect to the longitudinal axis). 10. The device of claim 8, wherein the distal end of the tip member comprises a curvilinear outer diameter relative to the longitudinal axis of the flexible elongated member (as best understood, see Hoven’s Title of the invention where, the invention is intended to flex and thus the distal end could flex and therefore be curvilinear with respect to the longitudinal axis during use. Also note that a guide wire can be a portion of or located at the tip member and as ordinarily understood this would possess a blunt/curved/atraumatic tip or simply see the 103 alternative rejection below because it is unclear what sort of curve is claimed but it is clear that this is a change in size/shape/proportion of the tip).
Additionally or alternatively, in order to compact prosecution in light of the 112(b) issues noted above the examiner further iterates that in each instance and for all of the foregoing limitations, the limitations can be seen to be each of merely a change in size, merely a change in shape, and merely a change in proportion. As such and in the alternate all limitations of claims 3-10 also appear to be prima facie obvious variants over Hoven as modified by Stevens, at least in light of the legal precedent set forth in MPEP 2144.04(IV).
Therefore and in the alternative, it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to enact such changes as would remedy any difference between Hoven as modified by Stevens and the claims because these differences are merely changes in size, shape, or proportion of the cavity or the tip member.

Regarding claim 11, Hoven further teaches: 11. The device of claim 8, wherein the distal end of the tip member comprises a reinforcing apparatus (see for example Hoven’s Fig. 3 or [0026] and [0031] noting that there explicitly reinforced regions and in the distal portions of the invention and also that even in the very distal end of the tip there are multiple layers (e.g. 212, 214, 216) per se, each of which reinforces the others or note that guidewire 255 would even meet this requirement unless the claim is further limited). 

Regarding claim 12, Hoven teaches and/or obviates the basic invention as given above in regards to claim 11; however Hoven does not remark on the colors of his components. Therefore Hoven fails to explicitly teach the use of a reinforcing member that is of a different color than the rest of the tip.
However, the examiner is of the opinion that Hoven implicitly teaches this in various ways depending on the interpretation of the reinforcing member (as the examiner rebutted this limitation using multiple structures above). For example if regarding the reinforcement as one of the layers of the distal tip the examiner notes that these have different properties and coatings and can be entirely different materially so as to establish a clear case that they would implicitly be understood to have different coloration unless died (which is not taught by Hoven) even though Hoven does not explicitly address the colors of the layers (see Hoven’s [0009] for a synopsis and see [0033]-[0035] for an example of using different polymers (presumably of different colors because they are not the same things and are not stated to be dyed to the same color) as the materials for these layers). Alternatively, when regarding the reinforcing member as being the guide wire this is made of a metal wire and therefore would also have a clearly different color than the polymers of the distal tip.
However and as yet a further alternative, the examiner notes that this is prima facie obvious under the legal precedent set forth in MPEP 2144.04(I) where the choice of a different color is the epitome of an aesthetic design choice.
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify one or more of Hoven’s reinforcing apparatuses to be a different color.
 
Regarding claim 13, Hoven further teaches: 13. The device of claim 2, wherein the proximal portion of the tip member comprises a first material and the distal portion of the tip member comprises a second material (this is taught by Hoven in multiple ways, noting for example that 210 is comprised of multiple layers, the layers comprise different materials as iterated at [0009] or in more detail at [0033]-[0035] and that the claims do not exclude the proximal and distal portions from having the same materials, just that they at least have two. Alternatively, regarding the tip as 210-220 it is noted that part 260 is e.g. a metal reinforcing portion as described in [0036] which exists in the proximal end of the tip portion but not in the distal end thereof). 

Regarding claim 14, Hoven further teaches: 14. The device of claim 2, wherein the tip member comprises an inner diameter associated with a lumen extending therethrough, wherein the inner diameter comprises an engagement feature configured to contact at least portion of the ultrasound imaging assembly disposed within the lumen (with regards to the engagement, this is broad enough so as to only require contact and given that the ultrasound imaging assembly is broadly drafted it appears that either the adhesive 254 or even the fluid 235 as depicted in Fig. 3, by virtue of being in contact with both the inner lumen and the assembly, could read on this. Moreover and potentially more germane to compact prosecution the examiner also notes that this is a feature of the alternative grounds of rejection and is yet another portion of what is well-known in the art). 


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5514108 A by Robert Stevens (hereafter Stevens), and further in view of US 7226417 B1 by Eberle et al. (hereafter Eberle, previously of record).

Regarding claim 15, Stevens teaches: 15. An intraluminal … device (see Stevens Abstract), comprising:
a flexible elongate member configured to be inserted into a lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (See Stevens Figs. 1-3 noting proximal portion 10/A and distal portion 12/B  terminating in distal tip 32);
…; and
a tip member at the distal portion of the flexible elongate member (see Stevens Figs. 1-3 noting tip member as depicted in Figs. 2-3 and/or see Claim 1) and comprising:
a wall thickness; only a first material at a distal portion of the tip member such that the first material defines an entirety of the wall thickness at the distal portion of the tip member; and only a second material at a proximal portion of the tip member such that the second material defines the entirety of the wall thickness at the proximal portion of the tip member (regarding each of these together note that the thickness as depicted is given at multiple points and denoted by diameter (D’, D, or d) where only a single material makes up the portions in question and where, as per claim 8, the material changes from a more rigid material in the proximal portion of the tip to a softer material found in the distal portion of the tip). 
In the foregoing the examiner omitted, as indicated by ellipsis, that the intraluminal device was an intraluminal “imaging” device and that the device included “an ultrasound imaging assembly disposed at the distal portion and configured to obtain ultrasound imaging data while positioned within the lumen of the patient” because Stevens does not discuss imaging applications. Indeed, Stevens iterates that his device is well suited to angioplasty but that the invention is not limited thereto and “the invention finds application in other procedures where catheters are inserted generally into the human body cavity” as per col. 1 lines 9-12 so as to leave open that the invention can be used with any other structures but not explicitly including those structures.
However, Eberle in the same or eminently related field of intravascular devices suited to angioplasty (see Eberle’s col. 1 lines 41-52 or see Fig. 9) iterates that it is advantageous to include a ultrasonic scanner assembly (see Figs. 1-2 for the details of the scanner assembly then see col. 1 line 53 to col. 2 line 6 which provides the primary advantage, i.e. that imaging allows the gathering detailed information in real time, and col. 2 lines 7 to col. 4 line 21 iterates how this design in particular is well suited to fill that need for imaging).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to modify the invention of Stevens with the use of an ultrasound scanner assembly as taught by Eberle so as to advantageously allow for obtaining information about coronary vessels and to view the effects of therapy on the form and structure of a site within a vessel (see Eberle’s col. 1 line 53 to col. 4 line 21 for various advantages include the one iterated above).

Regarding claim 16 Stevens further teaches: 16. The device of claim 15, wherein the first material is less rigid than the second material such that the distal portion of the tip member is more flexible than the proximal portion of the tip member (see Stevens claim 8 which states as much). 

Regarding claim 17, Stevens teaches: 7. The device of claim 15, further comprising a transition region between the proximal portion and the distal portion, the transition region comprised of the first material and the second material (since this is merely a “region” one can bound an area incorporated both the polymer portions and call it the transition because, by inherency, some transition does exist since both materials are present. For example the region bounded by D’ to D is an exemplary transition region because it goes form the hard polymer at found at 10 (i.e. at the marker for D’) to the soft polymer found in 12 (i.e. at the marker for D)).

Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140180124 A1 by Whiseant et al. (hereafter Whiseant).

Regarding claim 18, Whiseant teaches: 18. An intraluminal imaging device (see Whiseant’s Abstract for establishing that this is intraluminal, see [0002] for this being purposed for imaging), comprising:
a flexible elongate member configured to be inserted into a lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (see Figs. 1 noting proximal portions 102 and 104 and see Figs. 2 noting the distal portion, where [0047] iterates that 200 is the distal end of 104);
an ultrasound scanner assembly disposed at the distal portion and configured to obtain ultrasound imaging data while positioned within the lumen of the patient (as best understood, Whiseant’s [0027] and note that the invention can include an ultrasound transducer for IVUS, ICE, of the like and/or see [0070] which states the same); and
a tip member at the distal portion of the flexible elongate member and comprising a material, a proximal portion and a distal portion, wherein the material at the proximal portion of the tip member comprises constant outer diameter and varying wall thickness, and the material at the distal portion of the tip member comprises a varying outer diameter and a constant wall thickness (see Figs. 2 and note that at tapered portion 210, the distal portion of the tip, the wall thickness is constant and the outer diameter varies (decreases). Then note that at all points prior to the tapered portion the outer diameter of the elongated member as a whole is constant, and therefore linear/the same with regards to the longitudinal axis as best understood. Furthermore Whiseant states that his wall thickness in the proximal portion can vary at [0060] where instead of removing material from 212 to account for the thickness of 216 while maintaining the inner lumen diameter, one of his options is instead to allow the size of the inner lumen to vary as the thickness of the combined 212 and 216 vary).
Additionally or alternatively, the examiner notes that it may compact prosecution to reject other potential meanings of the claims where the claimed meaning is unclear. Therefore if one presumes that the “ultrasound scanner assembly” is otherwise not of the sort taught by Whiseant and not of the sort provided for in the examiner’s interpretation it is pertinent to establish for compact prosecution purposes that this feature would still be rejectable.
Specifically, the examiner notes that “ultrasound imaging assemblies” of the sort that are not rotational and are instead fixed and even potted in adhesive during assembly into the catheter/elongate member are old and well-known in the art and have well-known advantages such as allowing for a simpler operation and being more robust due to lacking moving components, and/or such as being more compact and allowing more transducer elements to be employed thus increasing resolution and overall image quality. See MPEP 2144.03.
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve Whiseant with the use of well-known ultrasound imaging assemblies instead of or in addition to Whiseant’s assembly because such embodiments have well-known advantages in terms of robustness and resolution.

Regarding claim 19, Whiseant further teaches: 19. The device of claim 18, wherein the material at the proximal portion of the tip member comprises a plurality of wall thicknesses along a length of the proximal portion corresponding to the varying wall thickness, wherein each of the plurality of the wall thicknesses of the proximal portion of the tip member in is greater than the wall thickness of the distal portion of the tip member (This can be seen from Whiseant’s Figs. 2 and Figs. 3 directly. To explain more succinctly by example one can choose Figs. 2 then note that distal portion 210 is a continuation of the outermost layer, 202, and thus has a thickness the same as 202; however, this is far thinner than the combined thicknesses of 202, 212 and 216 which define the thickness from the OD of the member to the OD of lumen 250 in Fig. 2C or, more proximally, the combined thicknesses of 202 and 212 depicted which define the thickness from the OD of the member to the OD of the lumen 248 in Fig. 2B; likewise as can clearly be seen in Figs. 2 this both varies with respect to the distance along the longitudinal axis as can be seen in Fig. 2A noting the non-uniform cross section of the coupling tube 216 and steering ring 214 or alternatively, it can also be viewed from the perspective that Fig. 2C shows this by virtue of the wire lumens (e.g. 240) that infiltrate 212 and take away from its thickness in portions and where these lumens span the entire distance along the length of longitudinal axis and cause the thickness to vary as one proceeds around the axis).

Response to Arguments
Applicant’s arguments, see page 9, filed 01/03/2022, with respect to the rejection(s) of claim(s) 15-17 under Hoven have been fully considered and are persuasive in light of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new art of Stevens and the art of Eberle, as necessitated by the amendment.

Applicant's arguments filed 01/03/2022 with respect to the rejections of claims 1-14 and 18-19 have been fully considered but they are not persuasive with the arguments being responded to in the order presented as follows:

As an initial matter, the examiner notes that while the remarks about the 112(f) rejection are not a grounds of rejection, it still may compact prosecution to note that the generic term“feature” is still in use and therefore  the term is still being interpreted under 112(f). Moreover while the term “scanner” appears to be a structure for scanning and therefore removes the interpretation of the “ultrasound Scanner assembly” under 112(f), the examiner also notes that 1) the previously provided statements that ultrasonic assemblies of the sort used by the applicant’s specification as old and well known and therefore obvious under MPEP 2144.03 has not been affected by the change in terminology and is also not challenged (though the examiner notes for the record that the applicant’s own specification is clear with regards to the commercially available FireEye system and the examiner has already included further in the conclusion section of the office action mailed 10/05/2021 which would have supported this official notice had it been challenged) thus and in accordance with the second paragraph of MPEP 2144.03(C) this action (and specifically the alternative grounds of rejection of claim 1) are properly made final, and 2) that the broadest reasonable interpretation thereof is merely ‘one or more transducer element(s)’ given how broadly people use the term. Therefore the applicant may wish to further narrow the term given that this change vastly broadens the scope of claim 1.

Regarding the applicant’s arguments on pages 7-8 the applicant opines that not all elements of the claims are taught and specifically iterates the newly amended claim wording with bolding and underlining to highlight what they view to be a deficiency. In this instance the examiner notes that the applicant appears to be reading in limitations from the specification or otherwise did not carefully consider what is and is not actually stated in their claimed and bolded statements. Specifically, while the examiner is well aware that the scanner/transducer of the applicant’s specification is stationary, mounted in a cavity, and potted in place via an adhesive (e.g. epoxy). The claims only require that 1) a cavity be “adjacent” the assembly and 2) that the cavity go around the longitudinal axis. This is taught by the examiner same cited sections and is visibly apparent from Hoven’s Fig. 3 wherein the cavity filled with adhesive 254 is both near the scanner/transducer (note they are both depicted in the distal portion of the device and are close together) and note that the cavity filled with adhesive bonds cylindrical members and spans the breadth of the diameter so as to clearly go around the axis.
For compact prosecution purposes the examiner remarks that the applicant also regards the 103 rejection but that the 103(a) rejection is entirely unaffected by the new claim language. Simply put the prior arts of Eberle and Stigall cited in the conclusion section in the previous round of prosecution are not only structured in line with the claims but appear to be structured in exactly the way the applicant appears to be intending for the claims to be read/covers the limitations of the specification. To that end see Eberle’s Figs. 3-4 noting that part 22 is the potting epoxy. This renders inescapably clear that one of ordinary skill in the art, given the age of the reference, status as admitted prior art, lack of challenge of the official notice etc. could have simply utilized Eberle’s scanner/transducer and that the act of mounting it in place would involve filling the spaces/cavities adjacent (and specifically surrounding the axis at the same location as the transducer, not merely adjacent thereto) with adhesive. Similar statements could of course be made about Stigall for reasons which the applicant is likely well aware and thus do not bear further discussion given that the author of that reference is also the first inventor of this application.
To further compact prosecution the examiner also notes Claim 2 further limits this same feature and has been rejected in a substantively different fashion using additional arts which may serve are a good counterpoint from which to judge the breadth of the wording of claim 1. That is, while claim 1 addresses a more traditional cavity in line with the meaning of that term, claim 2 adds in limitations that are both incompatible with the meaning of a cavity and also require the examiner to show how additional notches/nooks/recesses can be formed on the outside of the device. 

Regarding the argument on page 10 that Whiseant does not teach the claimed limitations including especially those bolded. The examiner notes that the change in wording provided by the amendment has no bearing on the examination of the claim (i.e. all things are made of “material” so this is inherently taught by any showing of the walls in question, and the scanner assembly is not debated and is being interpreting the same way as the prior imaging assembly). As such it is unclear why the applicant has made the argument in question as it does nothing to rebut the previous rejection nor does it address any deficiency thereof, it merely opines without any clarifying details that the limitations are not taught. As such this is prima facie spurious as mere allegation. Moreover, Whiseant clearly does teach the limitations in question exactly as stated. For example the examiner’s rejection clearly iterates “see Figs. 2 and note that at tapered portion 210, the distal portion of the tip, the wall thickness is constant and the outer diameter varies (decreases). Then note that at all points prior to the tapered portion the outer diameter of the elongated member as a whole is constant, and therefore linear/the same with regards to the longitudinal axis as best understood. Furthermore Whiseant states that his wall thickness in the proximal portion can vary at [0060] where instead of removing material from 212 to account for the thickness of 216 while maintaining the inner lumen diameter, one of his options is instead to allow the size of the inner lumen to vary as the thickness of the combined 212 and 216 vary”. Therefore and for such reasons the applicant’s arguments are unconvincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793          

/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793